Title: From Thomas Jefferson to Levi Lincoln, 14 March 1804
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Th: Jefferson to the Atty Genl.
            Mar. 14. 04.
          
          The inclosed is a case of the first impression and therefore needs consideration. the Louisianians have been heretofore allowed an appeal from their Govr. to the Govr. Genl. at Cuba. this seems intended as such an appeal. but tho’ Congress have authorised me to give to any person all the powers of the officers of the then existing government, yet I do not know that this includes the Govr. Genl. of Cuba, or King of Spain. when you shall have considered the case a little, it may be a subject of conversation between us—Affectionate salutations.
        